Crumpacker, J.
The appellant brought this suit to recover the value of certain work and labor he claims to have performed for the appellee at his special instance and request. At the close of the appellant’s case the court directed a verdict for the appellee upon which judgment was duly entered. The appellant charges that this was error but his brief contains no recital of the evidence in any form or place and we have no way of judging whether or not he made a case which was entitled to go to the jury without resort to the record. This we are not required to do for the purpose of discovering grounds for reversal. Getto v. Getto (1947), 117 Ind. App. 623, 73 N. E. 2d 350. As all assigned error in this appeal requires a consideration of the evidence for determination, the appellant’s brief presents no question.
Judgment affirmed.
Note. — Reported in 131 N. E. 2d 153.